               Case 19-11466-MFW               Doc 511       Filed 08/16/19        Page 1 of 21




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )     Chapter 11
                                                              )
    CENTER CITY HEALTHCARE, LLC d/b/a                         )     Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et
                                                              )
    al.,1
                                                              )     Joint Administration Requested
             Debtors.                                         )
                                                              )     Re: Docket No. 53, 368
                                                              )     Hearing Date: August 19, 2019


     RESPONSE OF MIDCAP FUNDING IV TRUST TO OBJECTION OF OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS TO MOTION OF DEBTORS FOR
        ENTRY OF FINAL ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
    POSTPETITION SECURED FINANCING; (II) AUTHORIZING DEBTORS TO USE
     CASH COLLATERAL; (III) GRANTING ADEQUATE PROTECTION; AND (IV)
                    MODIFYING THE AUTOMATIC STAY

         MidCap Funding IV Trust, acting in its capacity as administrative agent for MidCap

Funding IV Trust and MidCap Financial Trust (successor-by-assignment to MidCap Funding H

Trust), the Debtors’ prepetition lenders (collectively, the “Prepetition Agent”), MidCap

Funding IV Trust (successor-by-assignment to MidCap Financial Trust), acting in its capacity as

administrative agent for MidCap Funding IV Trust (successor-by-assignment to MidCap

Financial Trust), the Debtors’ post-petition DIP lender (collectively, the “DIP Agent”, and

together with the Prepetition Agent, “MidCap”), by and through its undersigned counsel, file

this response to the Objection (the “Objection”) of the Official Committee of Unsecured


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Center City Healthcare, LLC (3341) (“CCH”), Philadelphia Academic Health System, LLC (8681), St. Christo-
pher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617),
SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA,
L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V
of PA, L.L.C. (5540). The bankruptcy cases of each of the Debtors shall be collectively be referred to herein as the
“Cases.”



                                                         1
            Case 19-11466-MFW          Doc 511     Filed 08/16/19    Page 2 of 21




Creditors in the chapter 11 cases of the Debtors (the “Committee”) to the Motion of Debtors’ for

Entry of Final Orders (i) Authorizing Debtors to Obtain Postpetition Financing; (ii) Authorizing

Debtors to Use Cash Collateral; (iii) Granting Adequate Protection; and (iv) Modifying the

Automatic Stay (D.I. No. 53, the “Motion”).

JURISDICTION

       1.     These matters constitute core proceedings pursuant to 28 U.S.C. § 157(b) and

Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware. Venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

BACKGROUND

A.     Background of Prepetition Loans to Debtors

       2.     MidCap was the prepetition agent to the Debtors and certain other affiliated

entities (the “Borrowers”).

       3.     On or about January 11, 2018, MidCap entered into a Credit and Security

Agreement (the “Original Credit Agreement”), pursuant to which it agreed to make available

to Borrowers a revolving loan facility in the maximum principal amount of $100,000,000 at any

time outstanding, subject to the terms and conditions set forth in the Original Credit Agreement

(the “Prepetition Revolving Loan”).

       4.     Subsequently, the Borrowers requested that MidCap amend the Original Credit

Agreement to extend to Borrowers a $20,000,000 term loan (the “Prepetition Term Loan”, and

together with the Prepetition Revolving Loan, the “Prepetition Loan.”)




                                               2
             Case 19-11466-MFW         Doc 511     Filed 08/16/19    Page 3 of 21




       5.      On or about September 20, 2018, MidCap and the Borrowers entered into

“Amendment No. 1 to Credit and Security Agreement,” (the “Amendment”) pursuant to which

MidCap provided the Prepetition Term Loan.

       6.      The obligations of the Borrowers to MidCap pursuant to the Prepetition Credit

Agreement are secured by a blanket perfected lien on assets of the Borrowers, as described in

more detail in the Prepetition Credit Agreement and the UCC Financing Statements filed in the

relevant jurisdictions.

       7.      Advances under the Prepetition Revolving Loan were available in part based upon

a borrowing base formula, such that all outstanding advances could not exceed an amount equal

to, among other things, (i) the product of 85% of Eligible Accounts; plus (ii) the product of 85%

of Eligible Supplemental Payments; minus (iii) the Minimum Liquidity Reserve.

       8.      As an accommodation to the Borrowers, the origination fees associated with the

Prepetition Loan (the “Prepetition Loan Origination Fees”) that were due and owing on the

closing of the Prepetition Revolving Loan and the Prepetition Term Loan, respectively, were to

be paid in installments rather than in full on the applicable closing date. This enabled the

Borrowers to have access to more loan proceeds at the applicable closings than would have been

available if the Prepetition Loan Origination Fees had been paid immediately upon such

applicable closing.

       9.      After obtaining the Prepetition Loan, the Borrowers struggled to remain in

compliance with the terms of the Prepetition Credit Agreement and, ultimately, defaulted on the

Prepetition Loan.

       10.     On or about May 8, 2019, MidCap provided a notice of all defaults that had

occurred since the closing of the Prepetition Loan to the Borrowers and MidCap imposed the



                                               3
               Case 19-11466-MFW                Doc 511        Filed 08/16/19         Page 4 of 21




default rate of interest provided under Section 10.5 of the Prepetition Credit Agreement.

However, MidCap agreed to continue to lend which allowed the Borrowers to continue to

operate and avoided an immediate closure of CCH and St. Christopher’s Hospital (“STC”).

B.       The Bankruptcy and Financing

         11.      On June 30, 2019 (the “Petition Date”), the Debtors filed their petitions in this

Court to institute the Cases.

         12.      Prior to the Petition Date, the Debtors sought a debtor-in-possession financing

facility from other lenders.          Specifically, the Debtors, with the assistance of SSG Capital

Advisors, LLC, made inquiry into alternatives for financing and solicited proposals for debtor-in-

possession financing from other financial institutions. The Debtors and their advisors received

two term sheets prior to determining that MidCap offered the Debtors the most attractive

funding. [D.I. 2; ¶ 46].

         13.      Debtors, therefore, filed the Motion, including the proposed credit agreement (the

“DIP Credit Agreement”) seeking approval of DIP financing offered by MidCap and the

associated relief requested therein. Id.2

         14.      Pursuant to the DIP Credit Agreement, the Debtors would have access to a

revolving loan facility of up to $50,000,000 (the “DIP Revolver”) and a $15,000,000 term loan

(the “DIP Term Loan,” and together with the DIP Revolver, the “DIP Loans”).




2
  “The Debtors evaluated the prospective lenders and their proposals on a number of factors, including economic
terms, impact on the Debtors’ businesses, restrictions on the use of proceeds and the collateral and security packages
requested. Given their current financial condition, financing arrangements and capital structure, the Debtors were
unable to obtain financing from sources other than the DIP Lender on better terms than those reflected in the DIP
Facility. Additionally, as the Debtors’ prepetition secured lender, the DIP Lender is familiar with the Debtors, their
businesses and their capital structure. This familiarity has enabled the DIP Lender to act more quickly and limit dili-
gence risk, both of which are crucial in light the Debtors’ critical need for liquidity.” Id. at ¶ 47.


                                                          4
             Case 19-11466-MFW          Doc 511     Filed 08/16/19    Page 5 of 21




       15.     The DIP Loans, among other things, reverted to a non-default rate of interest from

the default rate of interest that the Debtors had been charged prepetition, removed a significant

portion of the reserves that had been protecting MidCap’s ability to be repaid and provided a

$2.5 million carve-out (the “Carve-out”) to facilitate the retention of professionals in the

Debtors’ estates.

D.     The Interim DIP Order

       16.     This Court scheduled a hearing on the Motion for July 11, 2019.

       17.     On July 12, 2019, after two days of hearings and negotiations among the

interested parties, this Court entered the Interim Order Under 11 U.S.C. §§ 105, 361, 362(c),

353(d), 364(c), 364(d), 364(e) and 507 and Bankruptcy Rules 2002, 4001 and 9014; (I)

Authorizing Debtors to Obtain Postpetition Financing; (II) Authorizing the Debtors to Use Cash

Collateral; (III) Granting Adequate Protection; and (IV) Scheduling a Final Hearing Pursuant to

Bankruptcy Rule 4001(b) and 4001(c) (the “Interim DIP Order”).

       18.     In order to obtain approval of the Interim DIP Order, MidCap agreed to, among

other things, the following:

               -       The $2.5 million Carve-out for professional fees;

               -       To increase the initial release of the Minimum Liquidity Reserve from
                       $3,75,000 to $5,500,000.

               -       To allow $25,000 of the Carve-out to be used for the Committee to
                       investigate potential causes of action;

               -       To limit its protected roll-up to advances made prior to entry of the Final
                       DIP Order; and

               -       To accommodate changes requested by the Office of the United States
                       Trustee, the United States Department of Justice, the City of Philadelphia
                       and HSREP VI Holding, LLC and its affiliates (“HSRE”).




                                                5
             Case 19-11466-MFW         Doc 511     Filed 08/16/19    Page 6 of 21




                             RESPONSE TO THE OBJECTION

A.     The Committee and its Objection

       19.    On July 15, 2019, the US Trustee appointed the Committee.

       20.    Upon its appointment, the Committee raised concerns it had with the Interim DIP

Order and proposed Final DIP Order (the “Final DIP Order”) to the Debtors and MidCap.

       21.    Although MidCap, the Debtors and multiple parties-in-interest (including the

United States Trustee) had heavily negotiated for the terms of the Interim DIP Order and the DIP

Credit Agreement, and had addressed concerns raised by this Court, MidCap endeavored to

address the issues raised by the Committee.

       22.    Despite efforts to resolve the Committee’s concerns, on August 6, 2019, the

Committee filed the Objection.

       23.    The Objection is misleading in its characterizations of numerous terms of the DIP

Financing and ignores, completely, the efforts made by MidCap to address concerns raised by

the Committee.

B.     MidCap’s Efforts to Accommodate the Committee’s Concerns

       24.    Looking simply at the issues raised by the Committee, and not the hyperbole, the

following chart addresses the significant modifications that MidCap has agreed to make in order

to accommodate the concerns of the Committee:

                    COMMITTEE OBJECTION                    CHANGE TO DIP ORDER
                                                           AND/OR CREDIT AGREEMENT

Reporting           The Committee should receive the same Added to DIP Order and the DIP
                    reporting and at the same time as the Credit Agreement that Committee
                    DIP Lender under the DIP Credit gets the Reporting, as requested.
                    Agreement, including under sections
                    4.1 and 7.4 of the DIP Credit
                    Agreement.




                                               6
             Case 19-11466-MFW        Doc 511      Filed 08/16/19     Page 7 of 21




Adequate          The Adequate Protection Liens,             MidCap agreed to withdraw its
Protection        Adequate Protection Payments, and          Adequate Protection Liens if the
                  superiority claim of the Prepetition       Committee       withdraws       its
                  Lenders and Prepetition Agent shall no     objections to the DIP Financing
                  longer be effective after entry of the
                                                             and, if either no challenge to
                  Final Order, as the Prepetition
                  Obligations are being repaid in full and
                                                             MidCap’s claims and liens is filed
                  adequate protection is therefore not       within the challenge period or all
                  necessary. Interim Order, ¶ 5(b).          challenges are finally resolved in
                                                             MidCap’s favor.
                  Adequate Protection Liens (to the extent
                  applicable) should not attach to any
                  Excluded Causes of Action. Interim MidCap has agreed that its liens
                  DIP Order, ¶ 5(b)).                      will not extend to Chapter 5 causes
                                                             of action but that its superpriority
                                                             claim may be paid out of proceeds
                                                             of Chapter 5 causes of action.




Non-Debtor        Any     references     to    non-Debtor Removed from 5(c), as requested.
Guarantors        Guarantors included in paragraph 5(c)
                  of the Interim DIP Order should be
                  removed.       As currently drafted,
                  paragraph 5(c) states that “the Debtors
                  have an immediate need to . . . obtain
                  the DIP Facility . . . in order to . . .
                  preserve the going concern value of the
                  Debtors     and      the     non-Debtor
                  Guarantors[.]”).
                                                             Changes made to DIP Credit
                  The Debtors shall not be required to       Agreement and DIP Order to
                  cause any non-Debtor Guarantor to take     allow for Debtors to use
                  or not take any actions. Interim DIP       commercially reasonable best
                  Order, ¶¶ 6(b), 10(c).                     efforts.


Amendments     to Notice of any amendment, waiver, Changed to 5 days in DIP Order,
DIP Facility      consent or other modification to and as requested.
                  under the DIP Documents shall be
                  provided to the Committee at least five
                  (5) business days in advance of its
                  effectiveness and the Committee shall
                  be provided a reasonable opportunity to
                  object. Interim DIP Order, ¶ 6(b)(ii).



                                               7
               Case 19-11466-MFW         Doc 511      Filed 08/16/19      Page 8 of 21




Carve-              Nothing contained in the Final Order or Added to DIP Order, as requested.
Out/Professional    in the DIP Documents shall affect the
Fees                rights of the Case Professionals to seek
                    (i) allowance of fees and expenses in
                    excess of the amounts set forth in the
                    Carve-Out and Budget and/or (ii)
                    payment of fees and expenses in excess
                    of the amounts set forth in the Carve-
                    Out and Budget from assets that do not
                    constitute the DIP Collateral.


Challenge           All references to Prepetition Documents      DIP      Order      amended       to
                    should be removed from paragraph             accommodate Committee request
                    13(a) of the Interim DIP Order;              for additional time past the date of
                    paragraph 13(b) of the Interim DIP           the Final DIP Order to investigate
                    Order should be removed; and
                                                                 all claims.
                    references to the Prepetition Documents
                    should be removed from paragraph
                    13(d) of the Interim DIP Order.



Plan                Any plan of reorganization shall             DIP Order now provides for
                    provide for payment and performance in       possible     Roll-Up       Reduction
                    full of the DIP Obligations (as opposed      relating to $15 million Term Loan
                    to all “Obligations” as is currently         roll-up if challenge is successful.
                    contemplated) on the earlier of the
                    effectuate date or thirty days after
                    confirmation of the plan. For the
                    avoidance of doubt, the DIP Obligations
                    shall not constitute any Prepetition
                    Obligations that are subject to a Roll-
                    Up Reduction, and such obligations
                    subject to a Roll-Up Reduction shall be
                    treated in accordance with the terms of
                    any confirmed plan of reorganization or
                    liquidation. Interim DIP Order, ¶ 18.


Jurisdiction        The Bankruptcy Court shall have sole         Changes to the DIP Order reflect
                    jurisdiction DIP Credit Agreement, §         notice and time to object with re-
                    12.8. As currently drafted, section 12.8     spect to actions taken by MidCap
                    currently provides that “nothing in this     with respect to its rights and rem-
                    agreement shall be deemed or operate to
                                                                 edies, as well as addressing stay
                    preclude any agent or any lender from
                    bringing suit or taking other legal action
                                                                 relief.
                    in any other jurisdiction to realize on
                    the collateral or any other security for
                    the obligations[.]”

                                                  8
             Case 19-11466-MFW          Doc 511     Filed 08/16/19    Page 9 of 21




Power            of Section 4.15 of the DIP Credit This has been removed from the
Attorney            Agreement should be removed.   DIP    Credit   Agreement,  as
                                                   requested.
                     All language in the DIP Credit
                     Agreement appointing Agent as
                                                             The change in Section 4.15 covers
                     Borrowers’ agent and attorney in fact,
                     including in sections 4.17 and 10.3(c),
                                                             4.17. Section 10.3(c) remains, as it
                     should be removed.                      deals only with perfection.


Miscellaneous        The      definition    of     “Financing This change has been made to the
                     Documents” in the DIP Credit Credit Agreement, as requested.
                     Agreement shall not include any
                     documents governing the Prepetition
                     Obligations or any liens or claims of the
                     Prepetition Lenders or Prepetition
                     Agent.

                     Nothing contained in the Final DIP This change has been made, as
                     Order or any financing instrument, requested.
                     including the Financing Documents,
                     shall be deemed to waive, limit, modify
                     or otherwise prejudice any of the
                     Debtors’ or their estates’ rights, claims,
                     defenses, or objections against any non-
                     Debtor affiliate.



       25.      As reflected on the chart, MidCap agreed to significantly compromise its position

as requested by the Committee (including additional compromises described in more detail,

below).

       26.      Despite MidCap’s efforts to make compromises to address the Committee’s

concerns, the Committee continues to object, unreasonably insisting that their every demand be

met.

       27.      Although the Debtors offered testimony that the DIP Loan was the most attractive

financing package offered to the Debtors to provide them with the needed financing to take them

through their bankruptcy cases, the Committee seeks to take away the protections that MidCap



                                                9
              Case 19-11466-MFW               Doc 511        Filed 08/16/19        Page 10 of 21




negotiated, even after MidCap made numerous concessions both prior to entry of the Interim DIP

Order and after the Committee was appointed.

        28.      Rather than simply refuse the 22 categories of demands for changes made by the

Committee, MidCap has made every effort, with the support of the Debtors, to accommodate the

Committee.

        29.      The additional changes being demanded by the Committee are not practical for a

lender in MidCap’s position because they significantly increase MidCap’s exposure in ways that

were not bargained for, they were not part of the decision making process in extending the DIP

Loan, and they were not part of the pricing of the DIP Loan. Moreover, they go beyond the

terms that are routinely approved in chapter 11 cases in this Court.

C.      Clarifying Misleading Objections from the Committee

        Reasonable and Standard Fee

        30.      The Committee’s argument that the DIP Origination Fee is too high is outrageous.

MidCap charged a 1% fee, and only on the DIP Revolver. This fee is very much in keeping with

fees allowed in other cases addressing DIP financing.3

        31.      The Committee, in order to make a reasonable fee seem unreasonable, attempts

some sleight-of-hand mathematics to boldly state that the 1% fee on the DIP Revolving Loan is

37.3% on an annualized basis. The Committee does this by ignoring the complete financing




3
  Recognizing that the DIP Origination Fee is modest, the Committee attempts to lump it in with fees relating to the
Prepetition Loan which had not yet been paid by the Debtors when they filed the Cases. The prepetition fees were
earned upon closing of the Prepetition Loan and are a part of the prepetition obligations that the Debtors owe to
MidCap. The prepetition fees are irrelevant to whether the DIP Origination Fee is appropriate. If a new lender were
providing DIP financing, it would charge a fee. Simply because MidCap allowed the Debtors to pay the origination
fees on the Prepetition Loan over time does not preclude MidCap from charging a reasonable DIP Origination Fee.



                                                        10
              Case 19-11466-MFW               Doc 511        Filed 08/16/19        Page 11 of 21




package that is being provided by MidCap (which was the best financing available to the

Debtors).4

        32.      The facts are different than the argumentative assertions of the Committee. The

Debtors have access to a $50 million DIP Revolving Loan. Throughout the Cases, the Debtors

have borrowed from the DIP Revolving Loan, made repayments from collections and re-

borrowed. Each week, the Debtors have been able to make all of the payments required by the

Budget, including payroll. Additionally, as part of the DIP Loan, MidCap released $10 million

of a $15 million reserve in order to provide the Debtors with additional liquidity to operate in

bankruptcy.      In addition, the DIP Revolving Loan provides liquidity to the Debtors when

accounts are generated rather than making the Debtors wait for the collection of accounts; hence,

liquidity in excess of the released reserves is provided every time the Debtors borrow under the

DIP Revolving Loan. Therefore, for the Committee to argue that the DIP Origination Fee should

be analyzed based upon only the release of a portion of the $10 million from the reserve is

disingenuous and ignores the fact that MidCap has been continuing to advance funds to allow the

Debtors to operate.5




4
 MidCap believes that the other lenders who proposed financing had larger origination fees and were proposing to
charge additional fees that MidCap is not charging making other options for borrowing much more expensive for the
Debtors.
5
  The Committee’s argument that availability is further reduced by a $3.3 million Medicare Reserve is similarly mis-
leading. The Medicare Reserve has been shrinking and is currently only $665,289.66. Therefore, the Committee’s
analysis of the alleged annualized cost of the DIP Origination Fee is significantly off-base.



                                                        11
              Case 19-11466-MFW        Doc 511       Filed 08/16/19    Page 12 of 21




        Marshaling Assets Would Be Contrary to Established Law

        33.     The Committee is also attempting to bully the Debtors and MidCap to marshal

assets (specifically assets owned by non-Debtors), though it has no standing to do so and no law

to support its position.

        34.     Unsecured creditors, like the creditors represented by the Committee, may not

invoke the equitable doctrine of marshaling. In re Advanced Mktg. Servs., Inc., 360 B.R. 421,

427–28 (Bankr. D. Del. 2007). The traditional elements of marshaling are thus (1) two secured

creditors are creditors of the same debtor (i.e., there is a common debtor); (2) that there are two

funds belonging to that debtor; (3) that only one secured creditor has access to both funds; and

(4) that the senior creditor or third parties are not prejudiced by the application of the

doctrine. Matter of New Woodbridge Barrel & Drum Co., Inc., 99 B.R. 221, 223 (Bankr. D.N.J.

1988) (emphasis added).

        35.     The Committee seeks to force MidCap to pursue assets of non-Debtors as part of

its marshaling argument which is not permitted. See Matter of Maimone, 41 B.R. 974, 984

(Bankr. D.N.J. 1984) (“This doctrine [of marshaling] obviously cannot be applied, however,

when the other asset is also owned or liened by parties other than the debtor.”).

        36.     Marshaling is not appropriate in this case where the Committee, a party without

standing, is attempting to force MidCap to seek assets of non-Debtors to satisfy the Debtors’

obligations. While the Committee may be demanding this result, the law does not allow for it.

        MidCap is Entitled to Protections Provided in the Interim DIP Order

        37.     Prior to entry of the Interim DIP Order, MidCap agreed to allow for certain

limitations with respect to the roll-up of the Prepetition Loan. However, it was made clear, both

in the Interim DIP Order and in the transcript from the hearing on the Interim DIP Order, that the



                                                12
                 Case 19-11466-MFW          Doc 511      Filed 08/16/19      Page 13 of 21




advances made by MidCap prior to entry of the Final DIP Order would not be subject to

challenge.


           MS. REPEROWITZ6: … to the extent that new dollars come in, because we have the

           approval today, they will be applied to prepetition dollars on a – to reduce the prepetition

           debt on a dollar for dollar basis for new money coming in or money made available to the

           debtor post-petition.



           THE COURT: Right.



           MS. REPEROWITZ: And to the extent that there has been dollar for dollar reduction of

           the prepetition debt whatever challenge occurs at the final hearing, if any, would not –

           they would not be able to undo the new dollars that have come in and the pay-down that

           has occurred to that date because it would be dollar for dollar



           THE COURT: Right.


Transcript from July 12, 2019 Hearing at 60:11-24.

           38.     While agreeing to a less favorable roll-up than it initially negotiated left MidCap

exposed on some of the Obligations, it provided MidCap with the protection that, when it

advanced funds to the Debtors, those advances would be protected. (D.I. 172, ¶6(c); Transcript

from July 12, 2019 Hearing at 60:11-24)



6
    Ms. Reperowitz is counsel for MidCap.



                                                    13
             Case 19-11466-MFW         Doc 511       Filed 08/16/19    Page 14 of 21




       39.     In order to address concerns of the Committee, MidCap agreed to further

concessions in modifying the Final DIP Order to provide that the DIP Term Loan would be

subject to challenge by a party-in-interest, including the Committee. Moreover, MidCap also

agreed to allow the roll-up of the Prepetition Term Loan to be reduced, up to $15 million, if the

challenge was successful. These changes, made to address concerns raised by the Committee,

have been ignored by the Committee in its continuation of its objections.

       40.     Oddly, at the same time that the Committee is challenging the fairness of the roll-

up and demanding additional time to challenge MidCap’s liens, it is also arguing that MidCap is

not entitled to adequate protection because it is over-secured. To the extent that the Committee

or other parties-in-interest are not going to challenge the Prepetition Obligations or the extent,

priority, validity or perfection of the Liens, then adequate protection of the Prepetition

Obligations would not be necessary once those obligations were fully rolled-up into the DIP

Facility. However, as long as the Committee intends to challenge, then MidCap is entitled to

adequate protection.

       MidCap is Entitled to a 506(c) Waiver

       41.     Merely alleging that the Debtors might eventually be administratively insolvent

should not be sufficient to prevent MidCap from receiving the 506(c) Waiver in the Final DIP

Order. MidCap is funding the Debtors through the Cases which is allowing the Debtors to order-

ly shutdown HUH and continue to operate STC until a sale can be completed. In fact, MidCap

has agreed to a $2,500,000 carve out from its collateral, in the event there are insufficient estate

assets to pay professional fees. This Court has consistently provided DIP lenders with the pro-

tection of the 506(c) waiver.




                                                14
               Case 19-11466-MFW               Doc 511        Filed 08/16/19        Page 15 of 21




D.       Additional Concessions from MidCap

         42.      Continuing its efforts to address the Committee’s concerns and move the Cases

forward, MidCap also agreed to numerous other demands from the Committee, including:

     •   providing the Debtors with summary invoices for MidCap’s professional fees, redacted as
         necessary to protect attorney-client privilege and work product, with copies to the US
         Trustee and the Committee and period of time to review and object;

     •   agreeing to clarify that the Debtors are able to dispose of DIP Collateral in the ordinary
         course of business without DIP Lender consent and outside the ordinary course if ordered
         by the Court;

     •   agreeing that MidCap would not look to Avoidance Actions as collateral and, to the ex-
         tent of superpriority claims, would exhaust other assets of the Debtors before turning to
         proceeds of Avoidance Actions for repayment;

     •   agreeing, despite having negotiated for a shorter time period, that it would allow the chal-
         lenge period relating to the portion of the DIP Loan roll-up to extend the full 60 days
         from appointment of the Committee to provide sufficient time for investigation;7 and

     •   agreeing to increase the Committee’s budget to investigate its potential challenges to
         $50,000.

                                                CONCLUSION

         43.      MidCap has made numerous changes to the Final DIP Order to address concerns

raised in the Objection. The proposed Final DIP Order, submitted to the Court by Debtors on

August 16, 2019, represents an agreement negotiated between many parties and includes many

additional protections sought by objectors, including the Committee.                             Recognizing the

concessions that have been made and that the DIP Loan is the most attractive financing available

to the Debtors to allow them to move through the Cases, the Motion should be granted by this

Court.

7
  Sixty days should be sufficient where, as here, there is one lender who loaned prepetition and post-petition. A data
room with all of the prepetition and post-petition documents was created and the Committee was provided access on
July 17, 2019. The Committee can finalize its review within 60 days from its appointment and, if it chooses to chal-
lenge, raise any challenges at that time



                                                         15
Case 19-11466-MFW   Doc 511    Filed 08/16/19   Page 16 of 21




                        STRADLEY RONON STEVENS & YOUNG, LLP

                        /s/ Joelle E. Polesky
                        Joelle E. Polesky (ID No. 3694)
                        1000 N. West Street, Suite 1279
                        Wilmington, DE 19801
                        Telephone: (302) 295-4856
                        Facsimile: (302) 295-4801
                        Email: jpolesky@stradley.com

                        OF COUNSEL
                        Gretchen M. Santamour (pro hac vice)
                        Deborah Reperowitz (pro hac vice)
                        Mark J. Dorval (pro hac vice)
                        Joseph W. Catuzzi (pro hac vice)
                        2005 Market Street, Suite 2600
                        Philadelphia, PA 19103
                        Telephone: (302) 295-4856
                        Facsimile: (302) 295-4801

                        Vedder Price
                        Kathryn L. Stevens (pro hac vice)
                        David L. Kane (pro hac vice)
                        222 North LaSalle Street
                        Chicago, IL 60601
                        Telephone: (312) 609 7803

                        Attorneys for creditor MidCap Funding IV Trust




                          16
            Case 19-11466-MFW           Doc 511     Filed 08/16/19     Page 17 of 21




                                 CERTIFICATE OF SERVICE

       I, Joelle E. Polesky, Esquire certify that on August 16, 2019, I caused to be filed a true

and correct copy of the Response of Midcap Funding IV Trust to Objection of Official Committee

of Unsecured Creditors to Motion of Debtors For Entry of Final Order (I) Authorizing Debtors

to Obtain Postpetition Secured Financing; (II) Authorizing Debtors to Use Cash Collateral; (III)

Granting Adequate Protection; And (IV) Modifying the Automatic Stay with the United States

Bankruptcy Court for the District of Delaware via the CM/ECF system, and caused a copy of to

be served via electronic means on all parties that have requested service of process in this case.

       On August 19, 2019, I will cause a true and correct copy of Response of Midcap Funding

IV Trust to Objection of Official Committee of Unsecured Creditors to Motion of Debtors For

Entry of Final Order (I) Authorizing Debtors to Obtain Postpetition Secured Financing; (II)

Authorizing Debtors to Use Cash Collateral; (III) Granting Adequate Protection; And (IV)

Modifying the Automatic Stay to be served via first class, United States mail, postage pre-paid on

the following:

       Matthew R. Brooks
       Troutman Sanders LLP
       600 Peachtree Street NE
       Suite 5200
       Atlanta, GA 30308

       Douglas Carlson
       Douglas Carlson LLC
       330 N. Wabash
       #3300
       Chicago, IL 60611




       Richard A. Chesley
       DLA Piper LLP (US)
    Case 19-11466-MFW         Doc 511      Filed 08/16/19   Page 18 of 21




444 West Lake Street
Suite 900
Chicago, IL 60606

Louis Curcio
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

Jeffrey Cutler
PO Box 2806
York, PA 17405

Nicole L. Greenblatt
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022-4611

Stephen C. Hackney
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654

Phillip Khezri
Arent Fox LLP
1301 Avenue of the Americas
New York, NY 10019

Suzanne Koenig
SAK Management Services, LLC
300 Saunders Road, Suite 300
Riverwoods, IL 60015

Robert Lapowsky
Stevens & Lee
620 Freedom Business Center
Suite 200
King of Prussia, PA 19046

Mitchell Malzberg
Law Offices of Mitchell J. Malzberg, LLC
6 E. Main Street, Suite 7
PO Box 5122
Clinton, NJ 08809

Rachel Jaffe Mauceri
    Case 19-11466-MFW         Doc 511   Filed 08/16/19   Page 19 of 21




Morgan Lewis Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921

Lawrence G. McMichael
Dilworth Paxson LLP
1500 Market Street
Suite 3500E
Philadelphia, PA 19102

Jessica Mikhailevich
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

Omni Management Group, Inc.
5955 DeSoto Avenue
Suite 100
Woodland Hills, CA 91367

Gregory Francis Pesce
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654

Nancy A. Peterman
Greenberg Traurig, LLP
77 West Wacker Drive
Suite 3100
Chicago, IL 60601

Lisa M. Rhode
Office of Attorney General
1600 Arch Street
Suite 300
Philadelphia, PA 19103

Phillip D. Berger
919 Conestoga Road
Building 3, Suite 114
Rosemont, PA 19010



Kelly Ann Cody
Self Inc. Womens Shelter
    Case 19-11466-MFW         Doc 511   Filed 08/16/19   Page 20 of 21




1305 W. Susquehanna Ave.
Philadelphia, PA 19122

Med One Capital Funding, LLC
c/o Ray Quinney & Nebeker, P.C.
36 South State Street
14th Floor
Salt Lake City, UT 84111
Attn.: David H. Leigh

Tracy M. Ohm
Stinson LLP
1150 18th Street N.W.
Suite 800
Washington, DC 20036

Oscar N. Pinkas
Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020-1089

Ira Neil Richards
David Smith
Schnader Harrison Segal & Lewis LLP
1600 Market Street
Suite 3600
Philadelphia, PA 19103-7286

Shades of Green, Inc.
1777 South Pennsylvania Avenue
Morrisville, PA 19067

William J. Wickward Jr.
2179 East Lyon Station Road
Creedmoor, NC 27522




                                  STRADLEY RONON STEVENS & YOUNG, LLP
           Case 19-11466-MFW   Doc 511   Filed 08/16/19   Page 21 of 21




                                   /s/ Joelle E. Polesky
                                   Joelle E. Polesky (ID No. 3694)
                                   1000 N. West Street, Suite 1279
                                   Wilmington, DE 19801
                                   Telephone: (302) 295-4856
                                   Facsimile: 302-295-4801
                                   Email: jpolesky@stradley.com

Dated: August 16, 2019             Attorneys for creditors MidCap Funding IV Trust




                                                                              # 4204798
